Citation Nr: 9909648	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-29 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependants' Educational Assistance under 
the provisions of 38 U.S.C. § Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September of 1967.  He died in January 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

After a review of the record, the Board notes that although 
the RO requested the veteran's SMRs in July 1992, it does not 
appear that they have been associated with his claims folder.  
The Board is of the opinion that the veteran's SMRs would be 
helpful prior to further consideration of the veteran's 
claims.  

Accordingly, this case is REMANDED for the following:

1.  The RO is to advise the appellant 
that, in conjunction with the development 
requested herein, she and her accredited 
representative may submit any additional 
evidence she desires, to include evidence 
of the veteran's medical condition during 
service, in support of her claims.

2.  The RO should also attempt to obtain 
the veteran's SMRs and associate them 
with his claims folder.  The RO shall 
note all unsuccessful attempts and 
associate the notice with the veteran's 
claims folder.  

3.  The RO should then also review the 
veteran's claims folder, and determine 
whether the appellant's claims can now be 
granted.  If the decision remains in 
whole or in part adverse to the 
appellant, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inferences, to include the ultimate disposition of his 
claims, are to be drawn therefrom.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



HENDON



- 3 -


